Citation Nr: 0111624	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-23 548	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bronchitis.

2.  Entitlement to service connection for degenerative 
arthritis of the arms, neck and joints.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to May 1946 
and from September 1950 to September 1952.  This matter comes 
to the Board of Veterans' Appeals (Board) on appeal from an 
August 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
March 1944 to May 1946 and from September 1950 to September 
1952.

2.	On April 12, 2001, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, 
Muskogee, Oklahoma, that the veteran died on December [redacted], 
2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).


ORDER

The appeal is dismissed.



		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

 



